EXHIBIT 10(c)

 

STOCK UNIT AGREEMENT

EXECUTIVE INCENTIVE PREMIUM EXCHANGE PROGRAM

 

Dated: MM DD, YYYY

 

This Letter Agreement (the “Agreement”) will confirm an award of stock units
(“Stock Units”) to the individual shown on Exhibit A of this Agreement (the
“Participant”), as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company (the “Plan”), a
copy of which is included in this database and made a part hereof.

 

1. GRANT OF UNITS. The Company hereby awards to the Participant the number of
Stock Units shown on Exhibit A of this Agreement, each unit evidencing the right
to receive, upon the terms and subject to the conditions set forth in this
Agreement and the Plan, one share of Common Stock of the Company, $2.50 par
value per share (“Common Stock”).

 

2. RESTRICTION PERIOD. The restriction period shall be 36 months, commencing on
the date hereof and terminating on [three years from grant date], unless sooner
terminated under provisions of the Plan or as otherwise provided herein (the
“Restriction Period”).

 

3. DIVIDEND EQUIVALENT RIGHTS. During the Restriction Period, the Participant
shall be entitled to receive a payment in cash equal to the amount of dividends
that would have been paid on an equivalent number of shares of outstanding
Common Stock.

 

4. RESTRICTIONS. (i) Subject to Section 8(c) of the Plan, the Participant shall
not be entitled to delivery of the stock until the expiration of the Restriction
Period; (ii) none of the Stock Units may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of; and (iii) all of the Stock
Units shall be forfeited and all the Participant’s rights to such Stock Units
and the right to receive Common Stock shall terminate without further obligation
on the part of the Company unless the Participant remains in the continuous
employment of the Company or a Subsidiary, as defined in the Plan, for the
entire Restriction Period, except as provided by Section 8(c) of the Plan
modified as follows: if the Participant retires before the Restriction Period is
met, the Participant shall immediately forfeit all Stock Units; in addition, if
the Participant is involuntarily terminated from the Company or a Subsidiary
(except for cause) prior to the end of the Restriction Period, the Participant
will retain the Stock Units corresponding to the original incentive award
exchanged under the Executive Incentive Premium Exchange Program (“PEP”), plus a
pro rata number of premium stock units based on the number of full months the
Participant was employed by the Company or a Subsidiary during the Restriction
Period.

 

5. PAYMENT OF STOCK UNITS. At the end of the Restriction Period or at such
earlier time as provided for in Section 8(c) of the Plan, and subject to Section
6 hereof, shares of Common Stock equal to the number of Stock Units shall be
delivered to the Participant (through the Participant’s

 



--------------------------------------------------------------------------------

account at the Company’s third party stock plan administrator, if applicable) or
the Participant’s beneficiary or estate, as the case may be, free of all
restrictions.

 

[6. DEFERRAL. The Participant is a “named executive officer” as defined in Item
402 of Regulation S-K promulgated by the Securities and Exchange Commission and
must defer receipt of payment of the Stock Units pursuant to the Deferral of
Stock Award Gains Program until termination of employment as required by a
committee of the Board of Directors of the Company pursuant to the provisions of
Section 9 of the Plan.]

 

-OR-

 

[6. DEFERRAL. The Participant may elect to defer receipt of payment of any award
of Stock Units pursuant to the Deferral of Stock Award Gains Program. A
Participant who at any time during calendar year [1 year prior to vest year] is
a “named executive officer” as defined in Item 402 of Regulation S-K promulgated
by the Securities and Exchange Commission must defer receipt of payment of any
award of Stock Units until termination of employment if requested by a committee
of the Board of Directors of the Company pursuant to the provisions of Section 9
of the Plan.]

 

7. WITHHOLDING. Upon payment of the Stock Units, the Participant must arrange
for the payment to the Company (through the Company’s third party stock plan
administrator, if applicable) of all applicable withholding taxes resulting
therefrom promptly after notification of the amount thereof. The Participant may
elect to have shares withheld to pay withholding taxes if a proper election to
pay withholding taxes in this manner is made.

 

8. SUBJECT TO PLAN. The award confirmed by this Agreement is subject to the
terms and conditions of the Plan, as the same may be amended from time to time
in accordance with Section 19 thereof.

 

9. EMPLOYMENT AT WILL. Subject to Section 21(a) of the Plan, this Agreement
shall not be construed to confer upon any person any right to be continued in
the employ of the Company or a Subsidiary.

 

--------------------------------------------------------------------------------

 

To confirm acceptance of the foregoing, kindly click on Button 2 “PEP Stock Unit
Award (Exhibit A)” and select “I accept the above award and the related
Agreement”.

 

Sincerely,

UNION PACIFIC CORPORATION

By

  Chairman, President & Chief Executive Officer [Use General Counsel’s signature
for CEO grants]

 



--------------------------------------------------------------------------------

PEP Stock Unit Award (Exhibit A)

Grant Date

 

Please verify the following information:

 

First name:      Middle initial/name:      Last name:      Social Security
Number:   

xxx-xx-xxxx

Company:      If any of the above information is not correct, please check the
box below:     ¨ Type of grant:    Retention Units
Number of retention units granted:    xxx Restriction period:    3 years
Restriction commencement date:    Grant Date Restriction termination date:    3
years from grant date

 

By executing this Exhibit A, I acknowledge that I am bound by all of the terms
of the Union Pacific Corporation 2004 Stock Incentive Plan and the Agreement
delivered herewith, each of which is incorporated by reference in this Exhibit
A.

 

Please make a choice below:

I accept the above award and the related Agreement.

I do not accept this award and/or the related Agreement.

 

After making a choice please click the SEND button above.

 

For general tax purposes, Stock Units are valued at the time of vesting. When
preparing tax calculations at the time of vesting, the Fair Market Value (FMV),
the average of the high and low trading prices of the stock on the day after the
restrictions lapse as reported in The Wall Street Journal listing of composite
transactions for New York Stock Exchange issues, is used.

 